Order filed March 7, 2019




                                        In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00018-CV
                                  ____________

       STANLEY ANEMELU AND ASHLEY ANEMELU, Appellants

                                         V.

                          JOSE IRAHETA, Appellee


               On Appeal from the County Civil Ct at Law No 2
                           Harris County, Texas
                      Trial Court Cause No. 1106376

                                   ORDER

      The clerk’s record was filed February 15, 2019. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain:

               • Judgement Debtor’s Post-Judgment Motion to Suspend
                  Enforcement of Judgment or Decrease Security for Supersedeas
       The Harris County Court at Law Clerk is directed to file a supplemental
clerk’s record on or before March 14, 2019, containing the above listed item.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM